/PETER DUNGBA VO/                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statement (IDS) filed on 03/19/2019 has been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 02/26/2021 by Applicant’s Attorney, Michael Garvey.

The application has been amended as follows:

CLAIMS: 

1. A method of disposing a plurality of component reels in a [[determining disposition of a component reel, for determining]] component reel disposition on a holding unit of a component placement machine, the component reel disposition including selected layouts of the plurality of component reels in a plurality of layout positions of the holding unit, each of the layout positions including a plurality of reel holders that hold the plurality of component reels, wherein the component placement machine includes a management computer and a plurality of component supply devices in a plurality of slots in which the plurality of layout positions of the holding unit correspond to the slots of the component supply devices [[in which a plurality of the component reels]] obtained by winding a plurality of component accommodating tapes accommodating components to be supplied to [[a]] the component supply devices from the  
acquiring component reel information via an information acquiring unit of the management computer including information for identifying the plurality of component reels, holding unit information including information related to [[a layout]] layouts of the component reels disposed on the reel holders in a particular layout position of the holding unit that [[is]] are capable of being selected without interference [[when the plurality of component reels are disposed in the holding unit]], disposition information of the component supply devices supplying the plurality of component accommodating tapes drawn out from the plurality of component reels including the slots that each of the component supply devices are disposed in, and constraint condition information related to the component supply devices and the plurality of component accommodating tapes to be supplied to the component supply devices including the component supply devices that can draw out the component accommodating tapes from each of the reel holders of each of the layout positions of the holding unit; [[and]] 
determining the component reel disposition of all of the component reels to be disposed on the reel holders of the holding unit including selected layouts of the component reels for each layout position of the holding unit via a component reel disposition determining unit of the management computer based on the acquired component reel information, the acquired holding unit information, the acquired disposition information, the acquired constraint condition information and wherein [[in which]] one component reel firstly used by the component supply device of a particular slot among the plurality of component reels of a particular layout position and a next component reel used next by the component supply device of the particular slot among the plurality of component reels of the particular layout position [[are disposed, based on the acquired component reel information, the acquired holding unit information, the acquired disposition information, and the acquired constraint condition information]]; and
disposing the component reels on the holding unit according to the determined component reel disposition. 

disposing the plurality of component reels in the component reel disposition of claim 1, wherein the constraint condition information [[corresponds to]] includes a relative position relationship between the component supply devices and the plurality of component accommodating tapes to be supplied to the component supply devices. 

3. The method of [[determining disposition of a component reel]] disposing the plurality of component reels in the component reel disposition of claim 1, further comprising: 
disposing the one component reel of the particular layout position at a position that is closer to the component supply device than the next component reel of the particular layout position to the component supply device in a direction perpendicular in a horizontal plane to a direction in which [[a]] the plurality of the component supply devices [[including the component supply device]] are arranged side by side. 

4. The method of [[determining disposition of a component reel]] disposing the plurality of component reels in the component reel disposition of claim 3, wherein the holding unit has a plurality of holding rows at each layout position that hold the plurality of component reels, and wherein the position that is closer to the component supply device of the one component reel of the particular layout position is a position of any one of the plurality of holding rows. 

5. The method of [[determining disposition of a component reel]] disposing the plurality of component reels in the component reel disposition of claim 1, wherein the component reel information includes information on reel diameters of the plurality of component reels, and wherein the selectable layout changes depending on the reel diameters of the plurality of component reels. 

6. The method of [[determining disposition of a component reel]] disposing the plurality of component reels in the component reel disposition of claim 1, further comprising: displaying the determined component reel disposition. 


7. An apparatus for placing components configured to determine a [[determining disposition of a component reel, which determines]] component reel disposition of a plurality of component reels, the apparatus comprising:
a plurality of component supply devices in a plurality of slots of the apparatus;
a holding unit including a plurality of layout positions corresponding to the slots and each layout position includes a plurality of reel holders that hold the plurality of component reels [[in which a plurality of the component reels]] obtained by winding a plurality of component accommodating tapes accommodating components to be supplied to [[a]] the component supply devices from the  [[are disposed in a]] holding unit [[that holds the plurality of component reels, the apparatus comprising:]], the component reel disposition including selected layouts of the plurality of component reels in the plurality of layout positions of the holding unit; 
an information acquiring unit that acquires component reel information including information for identifying the plurality of component reels, holding unit information including information related to [[a layout]] layouts of the component reels disposed on the reel holders in a particular layout position of the holding unit that [[is]] are capable of being selected without interference [[when the plurality of component reels are disposed in the holding unit]], disposition information of the component supply devices supplying the plurality of component accommodating tapes drawn out from the plurality of component reels including the slots that each of the component supply devices are disposed in, and constraint condition information related to the component supply devices and the plurality of component accommodating tapes to be supplied to the component supply devices including the component supply devices that can draw out the component accommodating tapes from each of the reel holders of each of the layout positions of the holding unit; and 
a component reel disposition determining unit that determines the component reel disposition of all of the component reels to be disposed on the reel holders of the holding unit including selected layouts of the component reels for each layout position of the holding unit based on the acquired component reel information, the acquired holding unit information, the acquired disposition information, the acquired constraint condition information and wherein [[in which]] one component reel firstly used by the component supply device of a particular slot among the plurality of component reels of a particular layout position and a next component reel used next by the component supply device of the particular slot among the plurality of component reels of the particular layout position [[are disposed, based on the acquired component reel information, the acquired holding unit information, the acquired disposition information, and the acquired constraint condition information]]. 

8. The apparatus for placing components configured to determine a component reel disposition [[determining disposition of a component reel]] of claim 7, wherein the constraint condition information [[corresponds to]] includes a relative position relationship between the component supply devices and the plurality of component accommodating tapes to be supplied to the component supply devices. 

9. The apparatus for placing components configured to determine a component reel disposition [[determining disposition of a component reel]] of claim 7, wherein the component reel disposition determining unit disposes the one component reel of the particular layout position at a position that is closer to the component supply device than the next component reel of the particular layout position to the component supply device in a direction perpendicular in a horizontal plane to a direction in which [[a]] the plurality of the component supply devices [[including the component supply device]] are arranged side by side. 

10. The apparatus for placing components configured to determine a component reel disposition [[determining disposition of a component reel]] of claim 9, wherein the holding unit has a plurality of holding rows that hold the plurality of component reels, and wherein the position that is closer to the component supply device of the one component reel of the particular layout position is a position of any one of the plurality of holding rows. 

placing components configured to determine a component reel disposition [[determining disposition of a component reel]] of claim 7, wherein the component reel information includes information on reel diameters of the plurality of component reels, and wherein the selectable layout changes depending on the reel diameters of the plurality of component reels. 

12. The apparatus for placing components configured to determine a component reel disposition [[determining disposition of a component reel]] of claim 7, further comprising: 
a display unit that displays the determined component reel disposition. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1 and 7 are directed towards a method of disposing a plurality of component reels in a component reel disposition on a holding unit of a component placement machine and an associated apparatus for placing components configured to determine a component reel disposition of a plurality of component reels respectively. The prior art fails to disclose or render obvious all of the limitations of claims 1 and 7. Specifically, the prior art does not disclose or render obvious the combination of: 
a method/apparatus for determining a component reel disposition of a plurality of component reels held on a holding unit with a plurality of layout positions each with a plurality of reel holders that comprises acquiring holding unit information of possible layouts of the reels on the reel holders of a particular layout position of the holding unit, acquiring disposition information of the component supply devices supplying the tapes from the reels including the slots in which the component supply devices are disposed, and acquiring constraint condition information including the supply devices that can draw out the tapes from each of the reel holders in the layout positions of the holding unit, and determining the component reel disposition of all of the component reels to be disposed on the reel holders of each of the layout positions of the holding unit based on all of the acquired information.


US 2018/0046736 discloses a similar reel holding device wherein an optimizing step is performed to arrange the reels/supply devices for machine based the type of supply devices and which kinds of tapes/components the supply devices can handle as well as minimizing the mounting time based on the arrangement. 
US 5,822,210 discloses a manufacturing management system that stocks component cartridges/reels disposed on multiple channels of a component mounting device, wherein the locations of the cartridges/reels within the channels is determined based on the width of the tape (see Fig 22).
US 2018/0049353 discloses a setup support device for a component mounter that determines if the component tapes and feeders are appropriate for each other according to stored data.

Claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729